Citation Nr: 0725718	
Decision Date: 08/17/07    Archive Date: 08/22/07

DOCKET NO.  05-41 716	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in St. Louis, 
Missouri


THE ISSUE

Entitlement to an increased disability rating for a residual 
scar of the right upper back, status post surgical removal of 
an epidermal cyst, currently evaluated as 10 percent 
disabling.


ATTORNEY FOR THE BOARD

M. Katz, Associate Counsel




INTRODUCTION

The veteran served on active duty from November 1999 to 
November 2002.

This matter comes before the Board of Veterans' Appeals 
(Board) on appeal from a July 2005 rating decision by the 
Department of Veterans Affairs (VA) Regional Office in St. 
Louis, Missouri (RO).  


FINDING OF FACT

The veteran's residual scar of the right upper back, status 
post surgical removal of an epidermal cyst, is manifested by 
skin sensitivity, as well as prickly, pinching, burning, and 
stinging sensations.  


CONCLUSION OF LAW

The criteria for an increased evaluation in excess of 10 
percent for the veteran's service-connected residual scar of 
the right upper back, status post surgical removal of an 
epidermal cyst, have not been met.  38 U.S.C.A. §§ 1155, 
5103A, 5107 (West 2002); 38 C.F.R. § 4.118, Diagnostic Code 
7804 (2006). 


REASONS AND BASES FOR FINDING AND CONCLUSION

VA has certain notice and assistance requirements.  See 38 
U.S.C.A. §§ 5100, 5102, 5103, 5103A, 5106, 5107, 5126 (West 
2002 & Supp. 2005); 38 C.F.R. §§ 3.102, 3.156(a), 3.159, 
3.326 (2006).  Upon receipt of a substantially complete 
application for benefits, VA must notify the veteran of what 
information or evidence is needed in order to substantiate 
the claim, and it must assist the veteran by making 
reasonable efforts to obtain the evidence needed.  
38 U.S.C.A. §§ 5103(a), 5103A; 38 C.F.R. § 3.159(b); see 
Quartuccio v. Principi, 16 Vet. App. 183, 187 (2002).  

Prior to the initial adjudication of the veteran's claim, the 
RO's letter dated in March 2005 advised the veteran of the 
foregoing elements of the notice requirements.  Further, the 
purpose behind the notice requirement has been satisfied 
because the veteran has been afforded a meaningful 
opportunity to participate effectively in the processing of 
his claim, to include the opportunity to present pertinent 
evidence.  Thus, the Board finds that the content 
requirements of the notice VA is to provide have been met.  
See Pelegrini v. Principi, 18 Vet. App. 112, 120 (2004). 

The duty to assist the veteran has also been satisfied in 
this case.  The RO has obtained the veteran's service medical 
records and his VA treatment records.  38 U.S.C.A. § 5103A; 
38 C.F.R. § 3.159.  In addition, all necessary VA medical 
examinations have been conducted.  Finally, there is no 
indication in the record that additional evidence relevant to 
the issue being decided herein is available and not part of 
the record.  See Pelegrini, 18 Vet. App. at 112.  As there is 
no indication that any failure on the part of VA to provide 
additional notice or assistance reasonably affects the 
outcome of this case, the Board finds that any such failure 
is harmless.  See Mayfield v. Nicholson, 20 Vet. App. 537 
(2006); see also Dingess/Hartman v. Nicholson, 19 Vet. App. 
473 (2006).

Disability ratings are determined by applying the criteria 
set forth in the VA Schedule for Rating Disabilities 
(Schedule), found in 38 C.F.R. Part 4 (2006).  The Schedule 
is primarily a guide in the evaluation of disability 
resulting from all types of diseases and injuries encountered 
as a result of or incident to military service.  The ratings 
are intended to compensate, as far as can practicably be 
determined, the average impairment of earning capacity 
resulting from such diseases and injuries and their residual 
conditions in civilian occupations.  38 U.S.C.A. § 1155; 38 
C.F.R. § 4.1 (2006).  In resolving this factual issue, the 
Board may only consider the specific factors as are 
enumerated in the applicable rating criteria.  See Massey v. 
Brown, 7 Vet. App. 204, 208 (1994); Pernorio v. Derwinski, 2 
Vet. App. 625, 628 (1992).

In considering the severity of a disability, it is essential 
to trace the medical history of the veteran.  38 C.F.R. §§ 
4.1, 4.2, 4.41 (2006).  Consideration of the whole-recorded 
history is necessary so that a rating may accurately reflect 
the elements of any disability present.  38 C.F.R. § 4.2; 
Peyton v. Derwinski, 1 Vet. App. 282 (1991).  Although the 
regulations do not give past medical reports precedence over 
current findings, the Board is to consider the veteran's 
medical history in determining the applicability of a higher 
rating for the entire period in which the appeal has been 
pending.  Powell v. West, 13 Vet. App. 31, 34 (1999).  Where 
entitlement to compensation has already been established and 
an increase in the disability rating is at issue, the present 
level of disability is of primary concern.  Francisco v. 
Brown, 7 Vet. App. 55 (1994).

By a March 2004 rating decision, the RO granted service 
connection for a residual scar of the right upper back, 
status post surgical removal of an epidermal cyst, and 
assigned a 10 percent evaluation under 38 C.F.R. § 4.118, 
Diagnostic Code 7804, effective November 10, 2002.  By a July 
2005 rating decision, the RO continued the 10 percent 
evaluation under 38 C.F.R. § 4.118, Diagnostic Code 7804.  
The veteran appealed this disability evaluation.

In June 2005, the veteran participated in a VA examination.  
He complained that he experienced a prickly pinching 
sensation in the scar, that the skin was sensitive, and that 
he felt burning and stinging sensations in the scar.  The VA 
examiner noted a slightly depressed 1-2+ tender, pink, 
depigmented area measuring 2.8 x 2 centimeters (cm), and a 1 
x .8 cm slightly brown raised area just above the pink area, 
which had the appearance of a nevus.  The VA examiner 
diagnosed epidermoid inclusion cyst, satisfactorily removed 
in 2000, with a subsequent formation of a keloid, 
successfully treated with steroid injections leaving the area 
slightly sensitive, depressed, and depigmented with pinkness 
of the skin.  The VA examiner noted that the veteran was 
"troubled by the pinkness of the skin . . . because his wife 
was concerned about it."  The VA examiner concluded that the 
veteran does not have a neuroma and that the skin sensitivity 
is related to treatment and possibly some mild fibrotic 
changes in the cutaneous nerve endings.

The June 2005 VA examination report noted the veteran's 
complaints that the scar was sensitive with prickly pinching 
sensations, as well as burning and stinging sensations.  
Under Diagnostic Code 7804, scars that are superficial and 
painful on examination warrant a 10 percent evaluation.  38 
C.F.R. § 4.118, Diagnostic Code 7804.  However, under 
Diagnostic Code 7804, a 10 percent evaluation is the maximum 
rating available.  Thus, a rating in excess of 10 percent 
under Diagnostic Code 7804 is not warranted.

As for other provisions under the Schedule, the veteran's 
scar does not exceed 12 square inches in area and does not 
cause limitation of motion.  See 38 C.F.R. § 4.118, 
Diagnostic Codes 7801, 7805 (2006).  Accordingly, an 
evaluation in excess of 10 percent is not warranted under 
these provisions.

The Board notes the veteran's argument in his substantive 
appeal, VA Form 9, that the steroid injections he received 
from VA have worsened the appearance of his scar.  However, 
the Board further notes that the veteran is already service-
connected for the residuals of his scar, to include the 
consequences of its treatment.

In reaching this decision the Board considered the doctrine 
of reasonable doubt, however, as the preponderance of the 
evidence is against the veteran's claim, the doctrine is not 
for application.  Gilbert v. Derwinski, 1 Vet. App. 49 
(1990). 


ORDER

An increased evaluation for a residual scar of the right 
upper back, status post surgical removal of an epidermal 
cyst, is denied.



____________________________________________
JOY A. MCDONALD
Veterans Law Judge, Board of Veterans' Appeals




 Department of Veterans Affairs


